*722MEMORANDUM **
Jon Zavalidroga appeals pro se the district court’s denial of his “Petition for a Mandamus Review of Previous District Court Orders and Their Ninth Circuit Affirmations.” We affirmed on direct appeal Zavalidroga’s conviction and sentence for transmitting a threatening communication in interstate commerce. United States v. Zavalidroga, No. 97-10290, 1998 WL 403361 (9th Cir. July 7, 1998) (memorandum). We affirmed the denial of his mandamus petition to reopen criminal proceedings, holding that the sole mechanism for challenging his federal detention would have been a motion pursuant to 28 U.S.C. § 2255, but that the statute of limitations had expired. United States v. Zavalidroga, No. 00-10324, 2001 WL 68337 (9th Cir. Jan.24, 2001) (memorandum). We affirmed the denial of Zavalidroga’s coram nobis petition, holding that he could not circumvent § 2255’s statute of limitations by filing a coram nobis petition. United States v. Zavalidroga, No. 01-10432, 2002 WL 31761788 (9th Cir. Dec.9, 2002) (memorandum). He then filed his mandamus petition, arguing that due to fraud by his attorney on direct appeal, relief was not barred by § 2255’s statute of limitations. Zavalidroga’s arguments are barred by law of the case. See United States v. Alexander, 106 F.3d 874, 876 (9th Cir.1997). Accordingly, we affirm the district court’s order.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.